Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. It is noted that applicant’s claims have been amended,
Regarding claims 1 and 9, Telleria clearly states the processing may occur before, during or after each stage. [0142] The surface evaluation system 1000 may be used before, during and after a task associated with a surface.  Actions before a process are found throughout the reference. An autonomous system must have information before doing something, so arguments that it occurs only after starting are not persuasive in view of the art. 
Regarding claim 2, decomposition, applicant admits in their specification that this is merely a known process, carried out by, for example, WaveScan Dual.  It cannot be both admitted as prior art and argued as distinguishing from the prior art.  
Regarding claim 3, as discussed, direction is clearly shown in the reference.   A coating device that used random directions would not work.  The arguments provided merely reinforce the fact that, as cited, Telleria does show direction, as it shows the surface relative to the device.  Further it also show that there is a set path for the tool, meaning relative position and direction to an intended target is inherently necessary.  
Regarding claims 6 and 10, further see paragraph 0085, which clearly shows that a plurality of objects are taken into consideration when planning, predicting and coating surfaces to obtain the proper coat, which as described in Telleria, may include color, as color includes chrominance and luminance. Also paragraph [0141] The feedback may be given through a tablet or other suitable device that can utilize features in the environment to correspond the surface evaluation system results to the current image captured by the camera on the tablet. These features include, but are not limited to, edges, corners, holes, windows, doors, electrical boxes, pipes, ceiling or floor features and the like.  While the claims are read in light of the specification, details from the specification are not directly read into the claims; it is noted that working around pipes, joints, corners, in context is not distinguishable, as claimed, from working around bodies and bumpers.   
The calculation unit which is in claims 6, but not claim 10 has been addressed below, however, making a separate calculation unit is not a patentable distinction see MPEP 2144.04 
V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS
C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Telleria (US 2020/0269439 A1).
1, Telleria discloses a coating quality prediction device comprising:
a learned model that has learned a relationship between characteristics of a paint, conditions at a time of applying the paint, and a smoothness of a surface of a coating film on the object obtained by applying the paint under the conditions; [0024, 0137, the mixing delivering and applying is automated, can d controls how it is delivered to the substrate, including conditions of the substrate]  and a calculation unit that, before any coating is applied to the object, uses the learned model to calculate the predicted smoothness of the surface of the coating film from the characteristics of the paint and the conditions at the time of applying the paint. [0139, the machine learning model uses the data, thus processing equals calculation, based on the conditions or expected conditions.]


3. The coating quality prediction device according to claim 1, wherein the conditions at the time of applying the paint include a direction in which a surface of an object to be coated faces. [0150, the evaluation includes determining a target surface relative to the application, which would constitute directionality]

9. A method for generating a learned model, the method comprising:
acquiring training data including characteristics of a paint, conditions at a time of applying the paint, and a smoothness of a surface of a coating film obtained by applying the paint under the conditions;  [0137]
and using the training data to generate a learned model that, before any coating is applied to an object, outputs the predicted smoothness of the surface of the coating film on the object when the characteristics of the paint and the conditions at the time of applying the paint are input. [0139]

10. A method for generating a learned model, the method comprising: acquiring training data including information regarding a paint, conditions at a time of applying the paint, and a variation in a coating color among a plurality of objects to be coated on which the paint is applied under the conditions; [0085. 0137]
And using the training data to generate a learned model that outputs the variation in the coating color when the information regarding the paint and the conditions at the time of applying the paint are input. [0139]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telleria (US 2020/0269439 A1) in view of  Tachi (US 2010/0136342 A1)
2. The coating quality prediction device according to claim 1, wherein the learned model has learned a relationship between the characteristics of the paint, the conditions at the time of applying the paint, and a value in each of a plurality of wavelength regions, the value being obtained by decomposing a result of measurement on the surface of the coating film obtained by applying the paint under the conditions. [0139, the machine learning model uses the data, thus processing equals calculation, based on the conditions or expected conditions] but does not expressly describe doing so by decomposition.   Tachi discloses an analogous coating prediction system, wherein measurements are obtained and decomposed, analogous in that is uses the exact device providing the only example of how it is done in applicant’s specification, where the decomposition process is admitted as a known prior art device, WaveScan Dual. [0178, 0208].
Therefore it would have been obvious to one of ordinary skill in the art to use decomposition of the measurements in order to create more detailed data for use in the learning process to possibly improve predictions, and further applicant admits that this process is known in the prior art. .    

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telleria (US 2020/0269439 A1) in view of Alman (US 2015/0276485 A1).
4. The coating quality prediction device according to claim 1, including using multiple types of applications and paints, but does not expressly disclose a tri-coat.
Alman discloses an analogous paint predecition system wherein the paint includes an intermediate paint, a base paint, and a clear paint; and the coating film includes an intermediate coating film, a base coating film provided on the intermediate coating film, and a clear coating film provided on the base coating film. [0066, In an exemplary embodiment, a chromatically sorted fan deck was investigated using color formula and color chip data for 6192 color chips retrieved from a master color formula database (STEP 102 in FIG. 1) and comprised color chip identification, color formula identification, vehicle manufacturer color identification, coatings type (basecoat/clear coat or tri-coat system), color type (solid, metallic, pearlescent), CIELAB L* a* b* data values at a 45 degree aspecular angle for solid colors, at 15, 45, and 110 degree aspecular angles for effect and tri-coat colors, and sparkle grade data values at 15 and 45 degree aspecular angles for effect and tri-coat colors (STEP 104). CIELAB chroma (C*) and hue angle (h) data were calculated for 15, 45, and 110 degree aspecular angles. Coatings type and color type were used to define data subsets (STEP 106) of 1274 solid, 4832 effect, and 86 tri-coat colors.]
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have the paint include an intermediate paint, a base paint, and a clear paint; and the coating film includes an intermediate coating film, a base coating film provided on the intermediate coating film, and a clear coating film provided on the base coating film, as the system of the primary reference already uses predictive coating, and the type of coating is accounted for, meaning that multiple layers would make no patentable difference, and if would be obvious to apply the same predictive algorithm to multiple coats as it would to one, further 0063 of Telleria suggest that different coating and finished may be used.
5. The coating quality prediction device according to claim 4, wherein the characteristics of the base paint are calculated based on ingredients of the base paint. [0029 of Alman]


Claims 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Telleria (US 2020/0269439 A1) in view of Takagi (US 6,081,796) .
6. A coating quality prediction device comprising:
a learned model that has learned a relationship between information regarding a paint, conditions at a time of applying the paint, and a variation in a coating color among a plurality of objects to be coated on which the paint is applied under the conditions;  [0085, 0137]
and
a unit that uses the learned model to calculate the variation in the coating color from the information regarding the paint and the conditions at the time of applying the paint. [0139]

While a variation in shading is a variation in color, there is not expressly a “calculation unit” separately described in Telleria.  
Takagi discloses that color may be calculated, using CIELAB colors, using a calculation unit.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have a separate calculation unit, as making units for calculation integral or separable is not patentable, as the calculation clearly must occur in Telleria as cited, MPEP 2144 clearly explains that making separable or integral is not a patentable distinction when no unexpected result or benefit occurs, and making units separable, particularly when as described the unit may be mere software, could ease in construction or programming.   


7. The combination discloses he coating quality prediction device according to claim 6, with variations in coating colors, whereing  Takagi discloses an predictive painting system that uses CIE 1976 L A B color system..[Col. 9 lines 28-43]  

8. The coating quality prediction device according to claim 6, wherein the information regarding the paint includes a standard color of the paint. [again, Takagi uses standardized coloring in the CIELAB system]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//LEWIS G WEST/             Primary Examiner, Art Unit 2648